Title: To Thomas Jefferson from Dr. Samuel Kennedy, 10 August 1802
From: Kennedy, Samuel, Dr.
To: Jefferson, Thomas


          
            Hond. Sir/
            Hardwick Township, Sussex County,& state of NewjerseyAug. 10th 1802
          
          from the commencement of our Revolution I was amongst the warmest Advocates for Independence; viewing an entire seperation from great Brittain absolutely necessary for our political salvation & anxiously waited for that event—.—ever since the declaration of independence, I looked forward with pleasing expectation that you would fill the presidential Chair—being fully convinced that a Gentleman of your well known abilities & philanthropic principles, an extensive knowledge and high esteem for the just Rights & Liberties of mankind; consistent with good order & Government, as well as Amor. patriæ, would, in the estimation of every true republican, federal Citizen, fill it with safety to the people & with honour respect, & applause to yourself—therefore I do sincerely congratulate my fellow Citizens that you fill the Chair—heartily despising the illiberal & wanton abuse you have recd., both by tongue & press, from those self stiled friends of order & good government.—& rejoice that your exalted & philosophic sentiments raises you above all their venom—envy is its own destroyer—as a small mite or token of my esteem & respect for true republican principles, a steady adherence to the spirit of our constitution & the rights of mankind both civil & religious—I named my son born the 18th. July last Thomas Jefferson—not from ostentation, or any expected emolument either to myself or son, but to testify to my fellow Citizens my approbation of the man whose name my son will have the honour to bear—that the Allmighty Ruler of the Universe may long, long preserve your life; for the happiness of the Union—is the earnest prayer of Hond. Sir, with unfeigned respect your sincere, tho’ unknown, friend & fellow Citizen
          
            Docr. Saml. Kennedyone of the Judges in &for the County of Sussex
          
         